Exhibit APPLETON PAPERS INC. RETIREMENT PLAN (As Amended Through December 5, 2007) APPLETON PAPERS INC. RETIREMENT PLAN (As Amended Through December 5, 2007) TABLE OF CONTENTS ARTICLE 1.Definitions 1 1.01 Actuarial Equivalent 1 1.02 Actuarial Value 1 1.03 Affiliate; Controlled Group Affiliate. 1 1.04 Basic Monthly Benefit 2 1.05 Benefit Finance Committee 2 1.06 Benefit Service 2 1.07 Break in Service. 2 1.08 Code 2 1.09 Committee 2 1.1 Company. 3 1.11 Covered Compensation. 3 1.12 Disability 3 1.13 Earliest Retirement Age 3 1.14 Eligible Employee. 4 1.15 Employment Date 4 1.16 ERISA 4 1.17 Final Average Monthly Compensation. 4 1.18 Highly Compensated Employee 6 1.19 Hour of Service 6 1.2 NCR Plan 6 1.21 Normal Retirement Age 6 1.22 Normal Retirement Date 7 1.23 Normal Retirement Pension 7 1.24 Participant. 7 1.25 Pension Commencement Date 7 1.26 Plan 7 1.27 Plan Year 7 1.28 Pre-1988 Retiree 7 1.29 Pre-Retirement Surviving Spouse Annuity 7 1.3 Primary Insurance Amount. 7 1.31 Qualified Domestic Relations Order 8 1.32 Qualified Election. 8 1.33 Qualified Joint and Surviving Spouse Annuity. 9 1.34 Reemployment Date 9 1.35 Retirement Pension 9 1.36 Rule of 65 Retiree 9 1.37 Spouse or Surviving Spouse. 9 1.38 Starting Date 10 1.39 Supplement 10 1.4 Termination of Employment 10 1.41 Trust 10 1.42 Trust Agreement 10 1.43 Trust Fund 10 1.44 Trustee 10 1.45 Vested Retirement Pension 10 1.46 Vesting Service 10 ARTICLE 2.Participation 11 2.01 General Rule. 11 2.02 Effect of Break in Service. 11 2.03 Participation Automatic 12 2.04 Nonparticipating Divisions etc 12 2.05 Special Election-Plan Participants employed by the Company on January 1, 2008 12 ARTICLE 3.Contributions 13 3.01 Amount 13 3.02 Nonreversion Clause. 13 ARTICLE 4.Service 13 4.01 Hour of Service. 13 4.02 Determinations by Committee. 15 4.03 Vesting Service. 15 4.04 Benefit Service. 17 4.05 Service Prior to a Break in Service. 19 4.06 Minimum Service Requirement Upon Reemployment 19 4.07 Service with Affiliates, etc. 20 4.08 Transfers Between Hours of Service and Elapsed Time Computations. 20 4.09 Compliance with the Uniformed Services Employment and Reemployment Rights Act of 1994 21 ARTICLE 5.Retirement Pension 21 5.01 Retirement At or After Normal Retirement Age. 21 5.02 Early Retirement Pension. 24 5.03 Service Under Other Plans. 26 5.04 Disability Retirement Pension. 27 5.05 Vested Retirement Pension. 29 5.06 Reemployment Before Pension Commencement Date 29 5.07 Non-Duplication of Benefits. 30 5.08 Special Retirement Enhancement Program. 30 5.09 1999 Special Retirement Enhancement Program (Newton Falls, Harrisburg Plant). 31 5.1 2000 Special Retirement Enhancement Program (All locations, except Harrisburg and Newton Falls). 32 ARTICLE 6.Pre-retirement Surviving Spouse Benefits 33 6.01 Special Spouse Benefit. 33 6.02 Form and Amount of Special Spouse Benefit. 33 6.03 Pre-Retirement Surviving Spouse Annuity. 33 6.04 Application to Participants Previously Terminated after ERISA Effective Date 34 6.05 Plan Death Benefits 35 ARTICLE 7.Method of Payment 35 7.01 Normal Form of Benefit 35 7.02 Automatic Post-Retirement Surviving Spouse Option. 35 7.03 Participants Terminating after September 1, 1974 and before ERISA Effective Date. 36 7.04 Election of Optional Forms of Payment. 36 7.05 75% or 100% Surviving Spouse Option. 36 7.06 Reemployment of Pensioner. 37 7.07 Small Benefits. 37 7.08 Time of Commencement of Benefits. 38 7.09 Employment After Normal Retirement Date or After Commencement of Benefits. 39 7.1 Required Commencement of Benefits. 40 7.11 Qualified Domestic Relations Orders. 40 7.12 Spouses of Certain Early Retirees 42 7.13 Eligible Rollover Distributions. 42 ARTICLE 8.Forfeitures 44 8.01 Forfeitures 44 8.02 Deemed Distributions and Forfeitures 44 ARTICLE 9.Plan Administration 44 9.01 Appointment of Committees. 44 9.02 Named Fiduciaries. 44 9.03 Allocation of Fiduciary and Other Responsibilities. 45 9.04 Quorum and Voting; Procedures 45 9.05 Service in Multiple Capacities 45 9.06 Powers and Authority. 45 9.07 Advisors 47 9.08 Limitation of Liability; Indemnity. 47 9.09 Expenses 47 ARTICLE 10.Trust Fund 47 10.01 Trust Fund. 47 ARTICLE 11.Amendment or Merger 48 11.01 Right Reserved. 48 11.02 Amendments Required for Qualification 48 11.03 Merger. 48 ARTICLE 12.Termination of the Plan 48 12.01 Rights Reserved 48 12.02 Vesting Upon Plan Termination. 49 12.03 Priority and Method of Distribution. 49 12.04 Determination by Committees 49 12.05 Return of Actuarial Excess 49 12.06 Expenses of Termination 50 12.07 Restriction on Benefits 50 ARTICLE 13.Miscellaneous 50 13.01 Payment to a Minor or Incompetent. 50 13.02 Doubt as to Right to Payment 50 13.03 Spendthrift Clause. 51 13.04 Benefits Payable Only by Trustee 51 13.05 Estoppel of Participants and Their Beneficiaries; Discharge of Liability. 51 13.06 Limitation of Liability 52 13.07 Construction 52 13.08 Gender and Number 52 13.09 Notice of Address - Inability to Locate Distributee. 52 13.1 Data 53 13.11 Separability 53 13.12 Captions 53 13.13 Governing Law 53 13.14 Right of Discharge Reserved. 53 13.15 Adoption by Affiliate 54 ARTICLE 14.Limitation on Benefits 54 14.01 Purpose and Definitions. 54 14.02 Limitation on Annual Benefits. 56 14.03 Adjustments for Early or Late Payment. 57 14.04 Conditional Exemption for Pensions Under $10,000 58 14.05 Participants with Fewer than Ten Years of Service. 58 14.06 Benefits Payable Under More than one Defined Benefit Plan 58 14.07 Participation in Defined Contribution Plan. 59 14.08 Benefits from Transferred Assets Disregarded. 61 ARTICLE 15.“Top Heavy” Provisions 62 15.01 Plans Included in Determination of “Top Heavy” Status. 62 15.02 “Key Employee”. 62 15.03 “Top Heavy” Test 63 15.04 Determination Dates 64 15.05 Valuation 64 15.06 Distribution within Five Years 64 15.07 No Service Within Five Years 64 15.08 Compliance With Code Section 416 64 15.09 Beneficiaries 64 15.1 Provisions Applicable in “Top Heavy” Years. 64 15.11 Represented Employees 66 ARTICLE 16.Leased Employees 66 16.01 Definitions 66 16.02 Treatment of Leased Employees 66 16.03 Exception for Employees Covered by Plans of Leasing Organization 66 16.04 Construction 67 APPENDIX A Actuarial Assumptions APPENDIX A-1 SUPPLEMENT A Special Provisions Applicable to Participants With Pre-1966 Service SUPPLEMENT A-1 SUPPLEMENT B Special Provisions Applicable to Certain Salaried Employees of West Carrollton, Ohio Location SUPPLEMENT B-1 SUPPLEMENT C Special Provisions Applicable to Portage Employees SUPPLEMENT C-1 SUPPLEMENT D Special Provisions Applicable to Employees of East Shore Chemical Co., Inc. SUPPLEMENT D-1 SUPPLEMENT E Special Provisions Applicable to Newton Falls Employees SUPPLEMENT E-1 SUPPLEMENT F Withdrawal of Appleton Coated LLC SUPPLEMENT F-1 SUPPLEMENT G Special Provisions Applicable to Appleton Employees of the Appleton, Wisconsin Plant Represented by Paper, Allied-Industrial, Chemical and Energy Workers International Union, Local 469 SUPPLEMENT G-1 SUPPLEMENT H Special Provisions Applicable to Appleton Employees of the Roaring Spring, Pennsylvania Mill Represented by Paper, Allied-Industrial, Chemical and Energy Workers International Union, Local 422 SUPPLEMENT H-1 SUPPLEMENT I Special Provisions Applicable to Appleton Employees of the Harrisburg, Pennsylvania Plant Represented by Paper, Allied-Industrial, Chemical and Energy Workers International Union, Local 1098 SUPPLEMENT I-1 ***** APPLETON PAPERS INC. RETIREMENT PLAN (As Amended Through December 5, 2007) Preamble Appleton Papers Inc. (the “Company”) established the Appleton Papers Inc. Retirement Plan (prior to January 1, 2002, the “Appleton Papers Inc. Retirement Plan for Non-Bargaining Unit Employees”; and prior to January 1, 1994, the “Retirement Plan for Certain Employees of Appleton Papers Inc. and Adopting Related Companies”) to provide retirement benefits for its eligible employees through a tax-qualified pension benefit plan. The Plan, as in effect on December 31, 2001, was amended and restated effective January 1, 2002, to effect the merger of certain pension benefit plans established and maintained by the Company for the benefit of eligible employeesrepresented by local units of the Paper, Allied-Industrial, Chemical and Energy Workers International Union.The Plan, as so amended and restated, also included certain amendments required by the Uniformed Service Employment and Reemployment Rights Act (USERRA), the Uruguay Round
